Exhibit 10.8
EMPLOYMENT AGREEMENT
DATED JANUARY 28, 2011
BETWEEN MICHAEL MACMILLAN AND THE TJX COMPANIES, INC.

 



--------------------------------------------------------------------------------



 



INDEX

              PAGE
1. EFFECTIVE DATE; TERM OF AGREEMENT
    1  
 
       
2. SCOPE OF EMPLOYMENT
    1  
 
       
3. COMPENSATION AND BENEFITS
    2  
 
       
4. TERMINATION OF EMPLOYMENT; IN GENERAL
    3  
 
       
5. BENEFITS UPON NON-VOLUNTARY TERMINATION OF EMPLOYMENT OR UPON EXPIRATION OF
THE AGREEMENT
    3  
 
       
6. OTHER TERMINATION
    6  
 
       
7. CHANGE OF CONTROL
    6  
 
       
8. AGREEMENT NOT TO SOLICIT OR COMPETE
    7  
 
       
9. ASSIGNMENT
    10  
 
       
10. NOTICES
    10  
 
       
11. WITHHOLDING; CERTAIN TAX MATTERS
    10  
 
       
12. RELEASE
    10  
 
       
13. GOVERNING LAW
    11  
 
       
14. ARBITRATION
    11  
 
       
15. TERMINATION OF EMPLOYMENT AND SEPARATION FROM SERVICE
    11  
 
       
16. ENTIRE AGREEMENT
    12  
 
       
EXHIBIT A Certain Definitions
    A-1  
 
       
EXHIBIT B Definition of “Change of Control”
    B-1  
 
       
EXHIBIT C Change of Control Benefits
    C-1  
 
       
EXHIBIT D Certain Expatriate Benefits and Related Provisions
    D-1  

-i-



--------------------------------------------------------------------------------



 



MICHAEL MACMILLAN
EMPLOYMENT AGREEMENT
     AGREEMENT dated January 28, 2011 between Michael MacMillan (“Executive”)
and The TJX Companies, Inc., a Delaware corporation whose principal office is in
Framingham, Massachusetts 01701(the “Company”).
RECITALS
     The Company and Executive intend that Executive shall be employed by the
Company on the terms set forth below and, to that end, deem it desirable and
appropriate to enter into this Agreement.
AGREEMENT
     The parties hereto, in consideration of the mutual agreements hereinafter
contained, agree as follows:
     1. EFFECTIVE DATE; TERM OF AGREEMENT. This Agreement shall become effective
on January 30, 2011 (the “Effective Date”). Upon effectiveness of this Agreement
on the Effective Date, the Employment Agreement between the Company and
Executive dated as of August 4, 2008, as amended, and the letter agreement dated
December 16, 2008 (together, the “Prior Agreements”) shall terminate and be of
no further force and effect. Prior to the Effective Date, the Prior Agreements
shall remain in full force and effect. Subject to earlier termination as
provided herein, Executive’s employment hereunder shall continue on the terms
provided herein until February 1, 2014 (the “End Date”). The period of
Executive’s employment by the Company from and after the Effective Date, whether
under this Agreement or otherwise, is referred to in this Agreement as the
“Employment Period.” This Agreement is intended to comply with the applicable
requirements of Section 409A and shall be construed accordingly.
     2. SCOPE OF EMPLOYMENT.
     (a) Nature of Services. Executive shall diligently perform such duties and
assume such responsibilities as shall from time to time be specified by the
Company.
     (b) Extent of Services. Except for illnesses and vacation periods,
Executive shall devote substantially all his working time and attention and his
best efforts to the performance of his duties and responsibilities under this
Agreement. However, Executive may (i) make any passive investments where he is
not obligated or required to, and shall not in fact, devote any managerial
efforts, (ii) subject to approval by the Board or a committee thereof (which
approval shall not be unreasonably withheld or withdrawn), participate in
charitable or community activities or in trade or professional organizations, or
(iii) subject to approval by the Board or a committee thereof (which approval
shall not be unreasonably withheld or withdrawn), hold directorships in public
companies, except only that the Board or such committee shall have the right to
limit such services as a director or such participation in charitable or
community activities or in trade or

-1-



--------------------------------------------------------------------------------



 



professional organizations whenever the Board or such committee shall believe
that the time spent on such activities infringes in any material respect upon
the time required by Executive for the performance of his duties under this
Agreement or is otherwise incompatible with those duties.
     3. COMPENSATION AND BENEFITS.
     (a) Base Salary. Executive shall be paid a base salary at the rate
hereinafter specified, such Base Salary to be paid in the same manner and at the
same times as the Company shall pay base salary to other executive employees.
The rate at which Executive’s Base Salary shall be paid shall be $775,000 per
year or such other rate (not less than $775,000 per year) as the Committee may
determine after Committee review not less frequently than annually.
     (b) Existing Awards. Reference is made to outstanding awards to Executive
of stock options and of performance-based restricted stock made prior to the
Effective Date under the Company’s Stock Incentive Plan (including any
successor, the “Stock Incentive Plan”), to the award opportunity granted to
Executive for FYE 2011 under the Company’s Management Incentive Plan (“MIP”) and
to award opportunities granted to Executive under the Company’s Long Range
Performance Incentive Plan (“LRPIP”) for cycles beginning before the Effective
Date. Each of such awards outstanding immediately prior to the Effective Date
shall continue for such period or periods and in accordance with such terms as
are set out in the applicable grant, award certificate, award agreement and
other governing documents relating to such awards and shall not be affected by
the terms of this Agreement except as otherwise expressly provided herein.
     (c) New Stock Awards. Consistent with the terms of the Stock Incentive
Plan, during the Employment Period, Executive will be entitled to stock-based
awards under the Stock Incentive Plan at levels commensurate with his position
and responsibilities and subject to such terms as shall be established by the
Committee. With respect to Stock Incentive Plan awards described in Section 3(b)
(Existing Awards) and this Section 3(c) (New Stock Awards), Executive will be
entitled to tender shares of Company common stock not then subject to
restrictions under any Company plan, or to have shares of stock deliverable
under the awards held back, in satisfaction of the minimum withholding taxes
required in respect of income realized in connection with the awards.
     (d) LRPIP. During the Employment Period, Executive will be eligible to
participate in annual grants under LRPIP at a level commensurate with his
position and responsibilities and subject to such terms as shall be established
by the Committee.
     (e) MIP. During the Employment Period, Executive will be eligible to
participate in annual awards under MIP at a level commensurate with his position
and responsibilities and subject to such terms as shall be established by the
Committee.
     (f) Qualified Plans; Other Deferred Compensation Plans. Executive shall be
entitled during the Employment Period to participate in the Company’s
tax-qualified retirement and profit-sharing plans, and in the ESP (but not the
Supplemental Executive Retirement Plan), in each case in accordance with the
terms of the applicable plan (including, for the avoidance of

-2-



--------------------------------------------------------------------------------



 



doubt and without limitation, the amendment and termination provisions thereof).
For the avoidance of doubt, Executive’s participation in the ESP includes the
one-time opening credit previously established for the benefit of Executive
under the ESP to reflect forfeiture of benefits under The Winners Merchants
International L.P. Canadian Executive Retirement Savings Plan.
     (g) Policies and Fringe Benefits. Executive shall be subject to Company
policies applicable to its executives generally and shall be entitled to receive
all such fringe benefits as the Company shall from time to time make available
to other executives generally (subject to the terms of any applicable fringe
benefit plan).
     (h) Expatriate Benefits. Executive shall be entitled to receive the
benefits described in Exhibit D.
     (i) Other. The Company is entitled to terminate Executive’s employment
notwithstanding the fact that Executive may lose entitlement to benefits under
the arrangements described above. Upon termination of his employment, Executive
shall have no claim against the Company for loss arising out of ineligibility to
exercise any stock options granted to him or otherwise in relation to any of the
stock options or other stock-based awards granted to Executive, and the rights
of Executive shall be determined solely by the rules of the relevant award
document and plan.
     4. TERMINATION OF EMPLOYMENT; IN GENERAL.
     (a) The Company shall have the right to end Executive’s employment at any
time and for any reason, with or without Cause.
     (b) Executive’s employment shall terminate upon written notice by the
Company to Executive (or, if earlier, to the extent consistent with the
requirements of Section 409A, upon the expiration of the twenty-nine (29)-month
period commencing upon Executive’s absence from work) if, by reason of
Disability, Executive is unable to perform his duties for at least six
continuous months. Any termination pursuant to this Section 4(b) shall be
treated for purposes of Section 5 and the definition of “Change of Control
Termination” at subsection (f) of Exhibit A as a termination by reason of
Disability.
     (c) Whenever his employment shall terminate, Executive shall resign all
offices or other positions he shall hold with the Company and any affiliated
corporations. For the avoidance of doubt, the Employment Period shall terminate
upon termination of Executive’s employment for any reason.
     5. BENEFITS UPON NON-VOLUNTARY TERMINATION OF EMPLOYMENT OR UPON EXPIRATION
OF THE AGREEMENT.
     (a) Certain Terminations Prior to the End Date. If the Employment Period
shall have terminated prior to the End Date by reason of (I) death or Disability
of Executive, (II) termination by the Company for any reason other than Cause or
(III) a Constructive Termination, then all compensation and benefits for
Executive shall be as follows:

-3-



--------------------------------------------------------------------------------



 



     (i) For a period of twenty-four (24) months after the Date of Termination
(the “termination period”), the Company will pay to Executive or his legal
representative, without reduction for compensation earned from other employment
or self employment, continued Base Salary at the rate in effect at termination
of employment in accordance with its regular payroll practices for executive
employees of the Company (but not less frequently than monthly); provided, that
if Executive is a Specified Employee at the relevant time, the Base Salary that
would otherwise be payable during the six-month period beginning on the Date of
Termination shall instead be accumulated and paid, without interest, in a lump
sum on the date that is six (6) months and one day after such date (or, if
earlier, the date of Executive’s death); and further provided, that if Executive
is eligible for long-term disability compensation benefits under the Company’s
long-term disability plan, the amount payable under this clause shall be paid at
a rate equal to the excess of (a) the rate of Base Salary in effect at
termination of employment, over (b) the long-term disability compensation
benefits for which Executive is approved under such plan.
     (ii) If Executive elects so-called “COBRA” continuation of group health
plan coverage provided pursuant to Part 6 of Subtitle B of Title I of the
Employee Retirement Income Security Act of 1974, as amended, there shall be
added to the amounts otherwise payable under Section 5(a)(i) above, during the
continuation of such coverage, an amount (grossed up for federal and state
income taxes) equal to the participant cost of such coverage, except to the
extent that Executive shall obtain no less favorable coverage from another
employer or from self-employment, in which case such additional payments shall
cease immediately.
     (iii) The Company will pay to Executive or his legal representative,
without offset for compensation earned from other employment or self-employment,
(A) any unpaid amounts to which Executive is entitled under MIP for the fiscal
year of the Company ended immediately prior to Executive’s termination of
employment, plus (B) any unpaid amounts owing with respect to LRPIP cycles in
which Executive participated and which were completed prior to termination.
These amounts will be paid at the same time as other awards for such prior year
or cycle are paid.
     (iv) For any MIP performance period in which Executive participates that
begins before and ends after the Date of Termination, and at the same time as
other MIP awards for such performance period are paid, but in no event later
than by the 15th day of the third month following the close of the fiscal year
to which such MIP award relates, the Company will pay to Executive or his legal
representative, without offset for compensation earned from other employment or
self-employment, an amount equal to (A) the MIP award, if any, that Executive
would have earned and been paid had he continued in office through the end of
such fiscal year, determined without regard to any adjustment for individual
performance factors, multiplied by (B) a fraction, the numerator of which is
three hundred and sixty-five (365) plus the number of days during such fiscal
year prior to termination, and the denominator of which is seven hundred and
thirty (730); provided, however, that if the Employment Period shall have
terminated by reason of Executive’s death or Disability, this clause (iv) shall
not apply and Executive instead shall be entitled to the MIP benefit described
in Section 5(a)(viii) below.

-4-



--------------------------------------------------------------------------------



 



     (v) For each LRPIP cycle in which Executive participates that begins before
and ends after the Date of Termination, and at the same time as other LRPIP
awards for such cycle are paid, but in no event later than by the 15th day of
the third month following the close of the last of the Company’s fiscal years in
such cycle, the Company will pay to Executive or his legal representative,
without offset for compensation earned from other employment or self-employment,
an amount equal to (A) the LRPIP award, if any, that Executive would have earned
and been paid had he continued in office through the end of such cycle,
determined without regard to any adjustment for individual performance factors,
multiplied by (B) a fraction, the numerator of which is the number of full
months in such cycle completed prior to termination of employment and the
denominator of which is the number of full months in such cycle.
     (vi) In addition, Executive or his legal representative shall be entitled
to the Stock Incentive Plan benefits described in Section 3(b) (Existing Awards)
and Section 3(c) (New Stock Awards), in each case in accordance with and subject
to the terms of the applicable arrangement, and to payment of his vested
benefits, if any, under the plans described in Section 3(f) (Qualified Plans;
Other Deferred Compensation Plans).
     (vii) If termination occurs by reason of Disability, Executive shall also
be entitled to such compensation, if any, as is payable pursuant to the
Company’s long-term disability plan. If for any period Executive receives
long-term disability compensation payments under a long-term disability plan of
the Company as well as payments under Section 5(a)(i) above, and if the sum of
such payments (the “combined salary/disability benefit”) exceeds the payment for
such period to which Executive is entitled under Section 5(a)(i) above
(determined without regard to the second proviso set forth therein), he shall
promptly pay such excess in reimbursement to the Company; provided, that in no
event shall application of this sentence result in reduction of Executive’s
combined salary/disability benefit below the level of long-term disability
compensation payments to which Executive is entitled under the long-term
disability plan or plans of the Company.
     (viii) If termination occurs by reason of death or Disability, Executive
shall also be entitled to an amount equal to Executive’s MIP Target Award for
the fiscal year in which the Date of Termination occurs (or if MIP Target Awards
for such fiscal year have not yet been granted as of the Date of Termination,
Executive’s MIP Target Award for the prior fiscal year), without proration. This
amount will be paid at the same time as other MIP awards for such performance
period are paid.
     (ix) Except as expressly set forth above or as required by law, Executive
shall not be entitled to continue participation during the termination period in
any employee benefit or fringe benefit plans, except for continuation of any
automobile allowance which shall be added to the amounts otherwise payable under
Section 5(a)(i) above during the continuation of such coverage but not beyond
the end of the termination period.
     (b) Termination on the End Date. Unless earlier terminated or except as
otherwise mutually agreed by Executive and the Company, Executive’s employment
with the Company shall terminate on the End Date. Unless the Company in
connection with such termination shall

-5-



--------------------------------------------------------------------------------



 



offer to Executive continued service in a position on reasonable terms,
Executive shall be treated as having been terminated under Section 5(a)(II) on
the day immediately preceding the End Date and shall be entitled to the
compensation and benefits described in Section 5(a) in respect of such a
termination, subject, for the avoidance of doubt, to the other provisions of
this Agreement including, without limitation, Section 8. If the Company in
connection with such termination offers to Executive continued service in a
position on reasonable terms, and Executive declines such service, he shall be
treated for all purposes of this Agreement as having terminated his employment
voluntarily on the End Date and he shall be entitled only to those benefits to
which he would be entitled under Section 6(a) (Voluntary termination of
employment). For purposes of the two preceding sentences, “service in a position
on reasonable terms” shall mean service in a position comparable to the position
in which Executive was serving immediately prior to the End Date, as reasonably
determined by the Committee.
     6. OTHER TERMINATION.
     (a) Voluntary termination of employment. If Executive terminates his
employment voluntarily, Executive or his legal representative shall be entitled
(in each case in accordance with and subject to the terms of the applicable
arrangement) to any Stock Incentive Plan benefits described in Section 3(b)
(Existing Awards) or Section 3(c) (New Stock Awards) and to any vested benefits
under the plans described in Section 3(f) (Qualified Plans; Other Deferred
Compensation Plans). In addition, the Company will pay to Executive or his legal
representative any unpaid amounts to which Executive is entitled under MIP for
the fiscal year of the Company ended immediately prior to Executive’s
termination of employment, plus any unpaid amounts owing with respect to LRPIP
cycles in which Executive participated and which were completed prior to
termination, in each case at the same time as other awards for such prior year
or cycle are paid. No other benefits shall be paid under this Agreement upon a
voluntary termination of employment.
     (b) Termination for Cause. If the Company should end Executive’s employment
for Cause, all compensation and benefits otherwise payable pursuant to this
Agreement shall cease, other than (x) such vested amounts as are credited to
Executive’s account (but not received) under the ESP in accordance with the
terms of the ESP; (y) any vested benefits to which Executive is entitled under
the Company’s tax-qualified plans; and (z) Stock Incentive Plan benefits, if
any, to which Executive may be entitled (in each case in accordance with and
subject to the terms of the applicable arrangement) under Sections 3(b)
(Existing Awards) and 3(c) (New Stock Awards).
     7. CHANGE OF CONTROL. Upon and following a Change of Control,
(i) Executive’s employment under this Agreement shall continue indefinitely
without regard to the End Date or Section 5(b), subject, however, to termination
by either party or by reason of Executive’s death or Disability in accordance
with the other provisions of this Agreement; and (ii) the provisions of
Section 5 shall cease to apply in respect of any termination of employment
described therein that occurs during the Standstill Period (but the provisions
of Section C.1 of Exhibit C (including any reference to Section 5 therein) shall
apply in respect of any such termination that qualifies as a Change of Control
Termination). Additional provisions that may be relevant upon and following a
Change of Control are found in Exhibit C.

-6-



--------------------------------------------------------------------------------



 



     8. AGREEMENT NOT TO SOLICIT OR COMPETE.
     (a) During the Employment Period and for a period of twenty-four
(24) months thereafter (the “Nonsolicitation Period”), Executive shall not, and
shall not direct any other individual or entity to, directly or indirectly
(including as a partner, shareholder, joint venturer or other investor)
(i) hire, offer to hire, attempt to hire or assist in the hiring of, any
protected person as an employee, director, consultant, advisor or other service
provider, (ii) recommend any protected person for employment or other engagement
with any person or entity other than the Company and its Subsidiaries,
(iii) solicit for employment or other engagement any protected person, or seek
to persuade, induce or encourage any protected person to discontinue employment
or engagement with the Company or its Subsidiaries, or recommend to any
protected person any employment or engagement other than with the Company or its
Subsidiaries, (iv) accept services of any sort (whether for compensation or
otherwise) from any protected person, or (v) participate with any other person
or entity in any of the foregoing activities. Any individual or entity to which
Executive provides services (as an employee, director, consultant, advisor or
otherwise) or in which Executive is a shareholder, member, partner, joint
venturer or investor, excluding interests in the common stock of any publicly
traded corporation of one percent (1%) or less, and any individual or entity
that is affiliated with any such individual or entity, shall, for purposes of
the preceding sentence, be irrebuttably presumed to have acted at the direction
of Executive with respect to any “protected person” who worked with Executive at
any time during the six (6) months prior to termination of the Employment
Period. A “protected person” is a person who at the time of termination of the
Employment Period, or within six (6) months prior thereto, is or was employed by
the Company or any of its Subsidiaries either in a position of Assistant Vice
President or higher, or in a salaried position in any merchandising group. As to
(I) each “protected person” to whom the foregoing applies, (II) each subcategory
of “protected person,” as defined above, (III) each limitation on (A) employment
or other engagement, (B) solicitation and (C) unsolicited acceptance of
services, of each “protected person” and (IV) each month of the period during
which the provisions of this subsection (a) apply to each of the foregoing, the
provisions set forth in this subsection (a) shall be deemed to be separate and
independent agreements. In the event of unenforceability of any one or more such
agreement(s), such unenforceable agreement(s) shall be deemed automatically
reformed in order to allow for the greatest degree of enforceability authorized
by law or, if no such reformation is possible, deleted from the provisions
hereof entirely, and such reformation or deletion shall not affect the
enforceability of any other provision of this subsection (a) or any other term
of this Agreement.
     (b) During the course of his employment, Executive will have learned vital
trade secrets of the Company and its Subsidiaries and will have access to
confidential and proprietary information and business plans of the Company and
its Subsidiaries. Therefore, during the Employment Period and for a period of
twenty-four (24) months thereafter (the “Noncompetition Period”), Executive will
not, directly or indirectly, be a shareholder, member, partner, joint venturer
or investor (disregarding in this connection passive ownership for investment
purposes of common stock representing one percent (1%) or less of the voting
power or value of any publicly traded corporation) in, serve as a director or
manager of, be engaged in any employment, consulting, or fees-for-services
relationship or arrangement with, or advise with respect to the organization or
conduct of, or any investment in, any “competitive business” as hereinafter
defined or any Person that engages in any “competitive business” as hereinafter

-7-



--------------------------------------------------------------------------------



 



defined, nor shall Executive undertake any planning to engage in any such
activities. The term “competitive business” (i) shall mean any business (however
organized or conducted, including, without limitation, an on-line, “ecommerce”
or other internet-based business) that competes with a business in which the
Company or any of its Subsidiaries was engaged, or in which the Company or any
Subsidiary was planning to engage, at any time during the 12-month period
immediately preceding the date on which the Employment Period ends, and
(ii) shall conclusively be presumed to include, but shall not be limited to,
(A) any business designated as a competitive business in the Committee
Resolution, including, without limitation, an on-line, “ecommerce” or other
internet-based business of any such business, and (B) any other off-price,
promotional, or warehouse-club-type retail business, however organized or
conducted (including, without limitation, an on-line, “ecommerce” or other
internet-based business), that sells apparel, footwear, home fashions, home
furnishings, jewelry, accessories, or any other category of merchandise sold by
the Company or any of its Subsidiaries at the termination of the Employment
Period. For purposes of this subsection (b), a “Person” means an individual, a
corporation, a limited liability company, an association, a partnership, an
estate, a trust and any other entity or organization, other than the Company or
its Subsidiaries, and reference to any Person (the “first Person”) shall be
deemed to include any other Person that controls, is controlled by or is under
common control with the first Person. If, at any time, pursuant to action of any
court, administrative, arbitral or governmental body or other tribunal, the
operation of any part of this subsection shall be determined to be unlawful or
otherwise unenforceable, then the coverage of this subsection shall be deemed to
be reformed and restricted as to substantive reach, duration, geographic scope
or otherwise, as the case may be, to the extent, and only to the extent,
necessary to make this paragraph lawful and enforceable to the greatest extent
possible in the particular jurisdiction in which such determination is made.
     (c) Executive shall never use or disclose any confidential or proprietary
information of the Company or its Subsidiaries other than as required by
applicable law or during the Employment Period for the proper performance of
Executive’s duties and responsibilities to the Company and its Subsidiaries.
This restriction shall continue to apply after Executive’s employment
terminates, regardless of the reason for such termination. All documents,
records and files, in any media, relating to the business, present or otherwise,
of the Company and its Subsidiaries and any copies (“Documents”), whether or not
prepared by Executive, are the exclusive property of the Company and its
Subsidiaries. Executive must diligently safeguard all Documents, and must
surrender to the Company at such time or times as the Company may specify all
Documents then in Executive’s possession or control. In addition, upon
termination of employment for any reason other than the death of Executive,
Executive shall immediately return all Documents, and shall execute a
certificate representing and warranting that he has returned all such Documents
in Executive’s possession or under his control.
     (d) If, during the Employment Period or at any time following termination
of the Employment Period, regardless of the reason for such termination,
Executive breaches any provision of this Section 8, the Company’s obligation, if
any, to pay benefits under Section 5 hereof shall forthwith cease and Executive
shall immediately forfeit and disgorge to the Company with interest at the prime
rate in effect at Bank of America, or its successor, all of the following:
(i) any benefits theretofore paid to Executive under Section 5; (ii) any
unexercised stock options and stock appreciation rights held by Executive;
(iii) if any other stock-based award vested in connection with termination of
the Employment Period, whether occurring prior

-8-



--------------------------------------------------------------------------------



 



to, simultaneously with, or following such breach, or subsequent to such breach
and prior to termination of the Employment Period, the value of such stock-based
award at time of vesting plus any additional gain realized on a subsequent sale
or disposition of the award or the underlying stock; and (iv) in respect of each
stock option or stock appreciation right exercised by Executive within six
(6) months prior to any such breach or subsequent thereto and prior to the
forfeiture and disgorgement required by this Section 8(d), the excess over the
exercise price (or base value, in the case of a stock appreciation right) of the
greater of (A) the fair market value at time of exercise of the shares of stock
subject to the award, or (B) the number of shares of stock subject to such award
multiplied by the per-share proceeds of any sale of such stock by Executive.
     (e) Executive shall notify the Company immediately upon securing employment
or becoming self-employed at any time within the Noncompetition Period or the
Nonsolicitation Period, and shall provide to the Company such details concerning
such employment or self-employment as it may reasonably request in order to
ensure compliance with the terms hereof.
     (f) Executive hereby advises the Company that Executive has carefully read
and considered all the terms and conditions of this Agreement, including the
restraints imposed on Executive under this Section 8, and agrees without
reservation that each of the restraints contained herein is necessary for the
reasonable and proper protection of the good will, confidential information and
other legitimate business interests of the Company and its Subsidiaries, that
each and every one of those restraints is reasonable in respect to subject
matter, length of time and geographic area; and that these restraints will not
prevent Executive from obtaining other suitable employment during the period in
which Executive is bound by them. Executive agrees that Executive will never
assert, or permit to be asserted on his behalf, in any forum, any position
contrary to the foregoing. Executive also acknowledges and agrees that, were
Executive to breach any of the provisions of this Section 8, the harm to the
Company and its Subsidiaries would be irreparable. Executive therefore agrees
that, in the event of such a breach or threatened breach, the Company shall, in
addition to any other remedies available to it, have the right to obtain
preliminary and permanent injunctive relief against any such breach or
threatened breach without having to post bond, and will additionally be entitled
to an award of attorney’s fees incurred in connection with enforcing its rights
hereunder. Executive further agrees that, in the event that any provision of
this Agreement shall be determined by any court of competent jurisdiction to be
unenforceable by reason of its being extended over too great a time, too large a
geographic area or too great a range of activities, such provision shall be
deemed to be modified to permit its enforcement to the maximum extent permitted
by law. Finally, Executive agrees that the Noncompetition Period and the
Nonsolicitation Period shall be tolled, and shall not run, during any period of
time in which Executive is in violation of any of the terms of this Section 8,
in order that the Company shall have the agreed-upon temporal protection recited
herein.
     (g) Executive agrees that if any of the restrictions in this Section 8 is
held to be void or ineffective for any reason but would be held to be valid and
effective if part of its wording were deleted, that restriction shall apply with
such deletions as may be necessary to make it valid and effective. Executive
further agrees that the restrictions contained in each subsection of this
Section 8 shall be construed as separate and individual restrictions and shall
each be capable of being severed without prejudice to the other restrictions or
to the remaining provisions.

-9-



--------------------------------------------------------------------------------



 



     (h) Executive expressly consents to be bound by the provisions of this
Agreement for the benefit of the Company and its Subsidiaries, and any successor
or permitted assign to whose employ Executive may be transferred, without the
necessity that this Agreement be re-signed at the time of such transfer.
Executive further agrees that no changes in the nature or scope of his
employment with the Company will operate to extinguish the terms and conditions
set forth in Section 8, or otherwise require the parties to re-sign this
Agreement.
     (i) The provisions of this Section 8 shall survive the termination of the
Employment Period and the termination of this Agreement, regardless of the
reason or reasons therefor, and shall be binding on Executive regardless of any
breach by the Company of any other provision of this Agreement.
     9. ASSIGNMENT. The rights and obligations of the Company shall inure to the
benefit of and shall be binding upon the successors and assigns of the Company.
The rights and obligations of Executive are not assignable except only that
stock issuable, awards and payments payable to him after his death shall be made
to his estate except as otherwise provided by the applicable plan or award
documentation, if any.
     10. NOTICES. All notices and other communications required hereunder shall
be in writing and shall be given by mailing the same by certified or registered
mail, return receipt requested, postage prepaid. If sent to the Company the same
shall be mailed to the Company at 770 Cochituate Road, Framingham, Massachusetts
01701, Attention: Chairman of the Executive Compensation Committee, or other
such address as the Company may hereafter designate by notice to Executive; and
if sent to Executive, the same shall be mailed to Executive at his address as
set forth in the records of the Company or at such other address as Executive
may hereafter designate by notice to the Company.
     11. WITHHOLDING; CERTAIN TAX MATTERS. Anything to the contrary
notwithstanding, (a) all payments required to be made by the Company hereunder
to Executive shall be subject to the withholding of such amounts, if any,
relating to tax and other payroll deductions as the Company may reasonably
determine it should withhold pursuant to any applicable law or regulation, and
(b) to the extent any payment hereunder that is payable by reason of termination
of Executive’s employment constitutes “nonqualified deferred compensation”
subject to Section 409A and would otherwise have been required to be paid during
the six (6)-month period following such termination of employment, it shall
instead (unless at the relevant time Executive is no longer a Specified
Employee) be delayed and paid, without interest, in a lump sum on the date that
is six (6) months and one day after Executive’s termination (or, if earlier, the
date of Executive’s death). Executive acknowledges that he has reviewed the
provisions of this Agreement with his advisors and agrees that except for the
payments described in Section 5(a)(ii) of this Agreement, the Company shall not
be liable to make Executive whole for any taxes that may become due or payable
by reason of this Agreement or any payment, benefit or entitlement hereunder.
     12. RELEASE. Except for payment of any accrued and unpaid Base Salary and
subject to such exceptions as the Company in its discretion may determine for
the payment of other amounts accrued and vested prior to the Date of
Termination, any obligation of the Company to provide compensation or benefits
under Section 5 or Section C.1 of Exhibit C of

-10-



--------------------------------------------------------------------------------



 



this Agreement, and (to the extent permitted by law) any vesting of unvested
compensation or benefits in connection with or following Executive’s termination
of employment, are expressly conditioned on Executive’s execution and delivery
to the Company of an effective release of claims (in the form of release
approved by the Committee) as to which all applicable rights of revocation, as
determined by the Company, shall have expired prior to the sixtieth (60th)
calendar day following the Date of Termination (any such timely and irrevocable
release, the “Release of Claims”). Any compensation and benefits that are
conditioned on the delivery of the Release of Claims under this Section 12 and
that otherwise would have been payable prior to such sixtieth (60th) calendar
day (determined, for the avoidance of doubt, after taking into account any other
required delays in payment, including any six-month delay under Section 11)
shall, if the Release of Claims is delivered, instead be paid on such sixtieth
(60th) day, notwithstanding any provision of this Agreement regarding the time
of such payments.
     13. GOVERNING LAW. This Agreement and the rights and obligations of the
parties hereunder shall be governed by the laws of the Commonwealth of
Massachusetts.
     14. ARBITRATION. In the event that there is any claim or dispute arising
out of or relating to this Agreement, or the breach thereof, and the parties
hereto shall not have resolved such claim or dispute within sixty (60) days
after written notice from one party to the other setting forth the nature of
such claim or dispute, then such claim or dispute shall be settled exclusively
by binding arbitration in Boston, Massachusetts in accordance with the
Rules Governing Resolutions of Employment Disputes of the American Arbitration
Association by an arbitrator mutually agreed upon by the parties hereto or, in
the absence of such agreement, by an arbitrator selected according to such
Rules. Notwithstanding the foregoing, if either the Company or Executive shall
request, such arbitration shall be conducted by a panel of three arbitrators,
one selected by the Company, one selected by Executive and the third selected by
agreement of the first two, or, in the absence of such agreement, in accordance
with such Rules. Judgment upon the award rendered by such arbitrator(s) shall be
entered in any Court having jurisdiction thereof upon the application of either
party.
     15. TERMINATION OF EMPLOYMENT AND SEPARATION FROM SERVICE. All references
in the Agreement to termination of employment, a termination of the Employment
Period, or separation from service, and correlative terms, that result in the
payment or vesting of any amounts or benefits that constitute “nonqualified
deferred compensation” within the meaning of Section 409A shall be construed to
require a Separation from Service, and the Date of Termination in any such case
shall be construed to mean the date of the Separation from Service.
[Remainder of Page Intentionally Left Blank]

-11-



--------------------------------------------------------------------------------



 



     16. ENTIRE AGREEMENT. This Agreement, including Exhibits (which are hereby
incorporated by reference), represents the entire agreement between the parties
relating to the terms of Executive’s employment by the Company and supersedes
all prior written or oral agreements, including, without limitation, the Prior
Agreements, between them.

                  /s/ Michael MacMillan       Executive              THE TJX
COMPANIES, INC.
      By:   /s/ Ernie Herrman                      

-12-



--------------------------------------------------------------------------------



 



EXHIBIT A
Certain Definitions
     (a) “Base Salary” means, for any period, the amount described in
Section 3(a).
     (b) “Board” means the Board of Directors of the Company.
     (c) “Cause” means dishonesty by Executive in the performance of his duties,
conviction of a felony (other than a conviction arising solely under a statutory
provision imposing criminal liability upon Executive on a per se basis due to
the Company offices held by Executive, so long as any act or omission of
Executive with respect to such matter was not taken or omitted in contravention
of any applicable policy or directive of the Board), gross neglect of duties
(other than as a result of Disability or death), or conflict of interest which
conflict shall continue for thirty (30) days after the Company gives written
notice to Executive requesting the cessation of such conflict.
     In respect of any termination during a Standstill Period, Executive shall
not be deemed to have been terminated for Cause until the later to occur of
(i) the 30th day after notice of termination is given and (ii) the delivery to
Executive of a copy of a resolution duly adopted by the affirmative vote of not
less than a majority of the Company’s directors at a meeting called and held for
that purpose (after reasonable notice to Executive), and at which Executive
together with his counsel was given an opportunity to be heard, finding that
Executive was guilty of conduct described in the definition of “Cause” above,
and specifying the particulars thereof in detail; provided, however, that the
Company may suspend Executive and withhold payment of his Base Salary from the
date that notice of termination is given until the earliest to occur of
(A) termination of Executive for Cause effected in accordance with the foregoing
procedures (in which case Executive shall not be entitled to his Base Salary for
such period), (B) a determination by a majority of the Company’s directors that
Executive was not guilty of the conduct described in the definition of “Cause”
effected in accordance with the foregoing procedures (in which case Executive
shall be reinstated and paid any of his previously unpaid Base Salary for such
period), or (C) ninety (90) days after notice of termination is given (in which
case Executive shall then be reinstated and paid any of his previously unpaid
Base Salary for such period). If Base Salary is withheld and then paid pursuant
to clause (B) or (C) of the preceding sentence, the amount thereof shall be
accompanied by simple interest, calculated on a daily basis, at a rate per annum
equal to the prime or base lending rate, as in effect at the time, of the
Company’s principal commercial bank. The Company shall exercise its discretion
under this paragraph consistent with the requirements of Section 409A or the
requirements for exemption from Section 409A.
     (d) “Change in Control Event” means a “change in control event” (as that
term is defined in section 1.409A-3(i)(5) of the Treasury Regulations under
Section 409A) with respect to the Company.
     (e) “Change of Control” has the meaning given it in Exhibit B.

A-1



--------------------------------------------------------------------------------



 



     (f) “Change of Control Termination” means the termination of Executive’s
employment during a Standstill Period (1) by the Company other than for Cause,
or (2) by Executive for good reason, or (3) by reason of death or Disability.
     For purposes of this definition, termination for “good reason” shall mean
the voluntary termination by Executive of his employment within one hundred and
twenty (120) days after the occurrence without Executive’s express written
consent of any one of the events described below, provided, that Executive gives
notice to the Company within sixty (60) days of the first occurrence of any such
event or condition, requesting that the pertinent event or condition described
therein be remedied, and the situation remains unremedied upon expiration of the
thirty (30)-day period commencing upon receipt by the Company of such notice:

  (I)   the assignment to him of any duties inconsistent with his positions,
duties, responsibilities, and status with the Company immediately prior to the
Change of Control, or any removal of Executive from or any failure to reelect
him to such positions, except in connection with the termination of Executive’s
employment by the Company for Cause or by Executive other than for good reason,
or any other action by the Company which results in a diminishment in such
position, authority, duties or responsibilities; or     (II)   if Executive’s
rate of Base Salary for any fiscal year is less than 100% of the rate of Base
Salary paid to Executive in the completed fiscal year immediately preceding the
Change of Control or if Executive’s total cash compensation opportunities,
including salary and incentives, for any fiscal year are less than 100% of the
total cash compensation opportunities made available to Executive in the
completed fiscal year immediately preceding the Change of Control; or     (III)
  the failure of the Company to continue in effect any benefits or perquisites,
or any pension, life insurance, medical insurance or disability plan in which
Executive was participating immediately prior to the Change of Control unless
the Company provides Executive with a plan or plans that provide substantially
similar benefits, or the taking of any action by the Company that would
adversely affect Executive’s participation in or materially reduce Executive’s
benefits under any of such plans or deprive Executive of any material fringe
benefit enjoyed by Executive immediately prior to the Change of Control; or    
(IV)   any purported termination of Executive’s employment by the Company for
Cause during a Standstill Period which is not effected in compliance with
paragraph (c) above; or     (V)   any relocation of Executive of more than forty
(40) miles from the place where Executive was located at the time of the Change
of Control; or     (VI)   any other breach by the Company of any provision of
this Agreement; or

A-2



--------------------------------------------------------------------------------



 



  (VII)   the Company sells or otherwise disposes of, in one transaction or a
series of related transactions, assets or earning power aggregating more than
30% of the assets (taken at asset value as stated on the books of the Company
determined in accordance with generally accepted accounting principles
consistently applied) or earning power of the Company (on an individual basis)
or the Company and its Subsidiaries (on a consolidated basis) to any other
Person or Persons (as those terms are defined in Exhibit B).

     (g) “Code” means the Internal Revenue Code of 1986, as amended.
     (h) “Committee” means the Executive Compensation Committee of the Board.
     (i) “Committee Resolution” means the designation of competitive businesses
most recently adopted by the Committee at or prior to the date of execution of
this Agreement for purposes of the restrictive covenants applicable to
Executive, whether or not such designation also applies to other employees of
the Company generally.
     (j) “Constructive Termination” means a termination of employment by
Executive occurring within one hundred twenty (120) days of a requirement by the
Company that Executive relocate, without his prior written consent, more than
forty (40) miles from the current corporate headquarters of the Company, but
only if (i) Executive shall have given to the Company notice of intent to
terminate within sixty (60) days following notice to Executive of such required
relocation and (ii) the Company shall have failed, within thirty (30) days
thereafter, to withdraw its notice requiring Executive to relocate. For purposes
of the preceding sentence, the one hundred twenty (120) day period shall
commence upon the end of the thirty (30)-day cure period, if the Company fails
to cure within such period.
     (k) “Date of Termination” means the date on which Executive’s employment
terminates.
     (l) “Disabled”/“Disability” means a medically determinable physical or
mental impairment that (i) can be expected either to result in death or to last
for a continuous period of not less than six months and (ii) causes Executive to
be unable to perform the duties of his position of employment or any
substantially similar position of employment to the reasonable satisfaction of
the Committee.
     (m) “End Date” has the meaning set forth in Section 1 of the Agreement.
     (n) “ESP” means the Company’s Executive Savings Plan.
     (o) “LRPIP” has the meaning set forth in Section 3(b) of the Agreement.
     (p) “MIP” has the meaning set forth in Section 3(b) of the Agreement.
     (q) “Section 409A” means Section 409A of the Code.
     (r) “Separation from Service” shall mean a “separation from service” (as
that term is defined at Section 1.409A-1(h) of the Treasury Regulations under
Section 409A) from the

A-3



--------------------------------------------------------------------------------



 



Company and from all other corporations and trades or businesses, if any, that
would be treated as a single “service recipient” with the Company under
Section 1.409A-1(h)(3) of such Treasury Regulations. The Committee may, but need
not, elect in writing, subject to the applicable limitations under Section 409A,
any of the special elective rules prescribed in Section 1.409A-1(h) of the
Treasury Regulations for purposes of determining whether a “separation from
service” has occurred. Any such written election shall be deemed part of the
Agreement.
     (s) “Specified Employee” shall mean an individual determined by the
Committee or its delegate to be a specified employee as defined in subsection
(a)(2)(B)(i) of Section 409A. The Committee may, but need not, elect in writing,
subject to the applicable limitations under Section 409A, any of the special
elective rules prescribed in Section 1.409A-1(i) of the Treasury Regulations for
purposes of determining “specified employee” status. Any such written election
shall be deemed part of the Agreement.
     (t) “Standstill Period” means the period commencing on the date of a Change
of Control and continuing until the close of business on the last business day
of the 24th calendar month following such Change of Control.
     (u) “Stock” means the common stock, $1.00 par value, of the Company.
     (v) “Stock Incentive Plan” has the meaning set forth in Section 3(b) of the
Agreement.
     (w) “Subsidiary” means any corporation in which the Company owns, directly
or indirectly, 50% or more of the total combined voting power of all classes of
stock.

A-4



--------------------------------------------------------------------------------



 



EXHIBIT B
Definition of “Change of Control”
     “Change of Control” shall mean the occurrence of any one of the following
events:
     (a) there occurs a change of control of the Company of a nature that would
be required to be reported in response to Item 5.01 of the Current Report on
Form 8-K (as amended in 2004) pursuant to Section 13 or 15(d) of the Securities
Exchange Act of 1934 (the “Exchange Act”) or in any other filing under the
Exchange Act; provided, however, that no transaction shall be deemed to be a
Change of Control (i) if the person or each member of a group of persons
acquiring control is excluded from the definition of the term “Person” hereunder
or (ii) unless the Committee shall otherwise determine prior to such occurrence,
if Executive or an Executive Related Party is the Person or a member of a group
constituting the Person acquiring control; or
     (b) any Person other than the Company, any wholly-owned subsidiary of the
Company, or any employee benefit plan of the Company or such a subsidiary
becomes the owner of 20% or more of the Company’s Common Stock and thereafter
individuals who were not directors of the Company prior to the date such Person
became a 20% owner are elected as directors pursuant to an arrangement or
understanding with, or upon the request of or nomination by, such Person and
constitute a majority of the Company’s Board of Directors; provided, however,
that unless the Committee shall otherwise determine prior to the acquisition of
such 20% ownership, such acquisition of ownership shall not constitute a Change
of Control if Executive or an Executive Related Party is the Person or a member
of a group constituting the Person acquiring such ownership; or
     (c) there occurs any solicitation or series of solicitations of proxies by
or on behalf of any Person other than the Company’s Board of Directors and
thereafter individuals who were not directors of the Company prior to the
commencement of such solicitation or series of solicitations are elected as
directors pursuant to an arrangement or understanding with, or upon the request
of or nomination by, such Person and constitute a majority of the Company’s
Board of Directors; or
     (d) the Company executes an agreement of acquisition, merger or
consolidation which contemplates that (i) after the effective date provided for
in the agreement, all or substantially all of the business and/or assets of the
Company shall be owned, leased or otherwise controlled by another Person and
(ii) individuals who are directors of the Company when such agreement is
executed shall not constitute a majority of the board of directors of the
survivor or successor entity immediately after the effective date provided for
in such agreement; provided, however, that unless otherwise determined by the
Committee, no transaction shall constitute a Change of Control if, immediately
after such transaction, Executive or any Executive Related Party shall own
equity securities of any surviving corporation (“Surviving Entity”) having a
fair value as a percentage of the fair value of the equity securities of such
Surviving Entity greater than 125% of the fair value of the equity securities of
the Company owned by Executive and any Executive Related Party immediately prior
to such transaction, expressed as a percentage of the fair value of all equity
securities of the Company immediately prior to such transaction (for purposes of
this paragraph ownership of equity securities shall be determined in the same
manner as

B-1



--------------------------------------------------------------------------------



 



ownership of Common Stock); and provided, further, that, for purposes of this
paragraph (d), a Change of Control shall not be deemed to have taken place
unless and until the acquisition, merger, or consolidation contemplated by such
agreement is consummated (but immediately prior to the consummation of such
acquisition, merger, or consolidation, a Change of Control shall be deemed to
have occurred on the date of execution of such agreement).
     In addition, for purposes of this Exhibit B the following terms have the
meanings set forth below:
     “Common Stock” shall mean the then outstanding Common Stock of the Company
plus, for purposes of determining the stock ownership of any Person, the number
of unissued shares of Common Stock which such Person has the right to acquire
(whether such right is exercisable immediately or only after the passage of
time) upon the exercise of conversion rights, exchange rights, warrants or
options or otherwise. Notwithstanding the foregoing, the term Common Stock shall
not include shares of Preferred Stock or convertible debt or options or warrants
to acquire shares of Common Stock (including any shares of Common Stock issued
or issuable upon the conversion or exercise thereof) to the extent that the
Board of Directors of the Company shall expressly so determine in any future
transaction or transactions.
     A Person shall be deemed to be the “owner” of any Common Stock:
     (i) of which such Person would be the “beneficial owner,” as such term is
defined in Rule 13d-3 promulgated by the Securities and Exchange Commission (the
“Commission”) under the Exchange Act, as in effect on March 1, 1989; or
     (ii) of which such Person would be the “beneficial owner” for purposes of
Section 16 of the Exchange Act and the rules of the Commission promulgated
thereunder, as in effect on March 1, 1989; or
     (iii) which such Person or any of its affiliates or associates (as such
terms are defined in Rule 12b-2 promulgated by the Commission under the Exchange
Act, as in effect on March 1, 1989), has the right to acquire (whether such
right is exercisable immediately or only after the passage of time) pursuant to
any agreement, arrangement or understanding or upon the exercise of conversion
rights, exchange rights, warrants or options or otherwise.
     “Person” shall have the meaning used in Section 13(d) of the Exchange Act,
as in effect on March 1, 1989.
     An “Executive Related Party” shall mean any affiliate or associate of
Executive other than the Company or a majority-owned subsidiary of the Company.
The terms “affiliate” and “associate” shall have the meanings ascribed thereto
in Rule 12b-2 under the Exchange Act (the term “registrant” in the definition of
“associate” meaning, in this case, the Company).

B-2



--------------------------------------------------------------------------------



 



EXHIBIT C
Change of Control Benefits
     C.1. Benefits Upon a Change of Control Termination. Executive shall be
entitled to the payments and benefits described in this Section C.1 in the event
of a Change of Control Termination.
     (a) The Company shall pay to Executive (1) as hereinafter provided, an
amount equal to the sum of (A) two times his Base Salary for one year at the
rate in effect immediately prior to the Date of Termination or the Change of
Control, whichever is higher, plus (B) two times the target award opportunity
most recently granted to Executive prior to the Change of Control under MIP,
which opportunity (if expressed as a percentage of Base Salary) shall be
determined by reference to Executive’s Base Salary for one year at the rate in
effect immediately prior to the Date of Termination or the Change of Control,
whichever is higher; plus (2) within thirty (30) days following the Change of
Control Termination, the accrued and unpaid portion of his Base Salary through
the Date of Termination, subject to the following. If Executive is eligible for
long-term disability compensation benefits under the Company’s long-term
disability plan, the amount payable under (1)(A) above shall be reduced by the
annual long-term disability compensation benefit for which Executive is eligible
under such plan for the two-year period over which the amount payable under
(1)(A) above is measured. If for any period Executive receives long-term
disability compensation payments under a long-term disability plan of the
Company as well as payments under the first sentence of this subsection (a), and
if the sum of such payments (the “combined Change of Control/disability
benefit”) exceeds the payment for such period to which Executive is entitled
under the first sentence of this subsection (a) (determined without regard to
the second sentence of this subsection (a)), he shall promptly pay such excess
in reimbursement to the Company; provided, that in no event shall application of
this sentence result in reduction of Executive’s combined Change of
Control/disability benefit below the level of long-term disability compensation
payments to which Executive is entitled under the long-term disability plan or
plans of the Company. If the Change of Control Termination occurs in connection
with a Change of Control that is also a Change in Control Event, the amount
described under (1) above shall be paid in a lump sum on the date that is six
(6) months and one day following the date of the Change of Control Termination
(or, if earlier, the date of Executive’s death), unless Executive is not a
Specified Employee on the relevant date, in which case the amount described
under (1) above shall instead be paid thirty (30) days following the date of the
Change of Control Termination. If the Change of Control Termination occurs more
than two years after a Change in Control Event or in connection with a Change of
Control that is not a Change in Control Event, the amount described under
(1) above shall be paid, except as otherwise required by Section 11 of the
Agreement, in the same manner as Base Salary continuation would have been paid
in the case of a termination by the Company other than for Cause under
Section 5(a).
     (b) Until the second anniversary of the Date of Termination, the Company
shall maintain in full force and effect for the continued benefit of Executive
and his family all life insurance and medical insurance plans and programs in
which Executive was entitled to participate immediately prior to the Change of
Control, provided, that Executive’s continued participation is possible under
the general terms and provisions of such plans and programs. In the event that

C-1



--------------------------------------------------------------------------------



 



Executive is ineligible to participate in such plans or programs, the Company
shall arrange upon comparable terms to provide Executive with benefits
substantially similar to those which he is entitled to receive under such plans
and programs. Notwithstanding the foregoing, the Company’s obligations hereunder
with respect to life or medical coverage or benefits shall be deemed satisfied
to the extent (but only to the extent) of any such coverage or benefits provided
by another employer.
     (c) On the date that is six (6) months and one day following the date of
the Change of Control Termination (or, if earlier, the date of Executive’s
death), the Company shall pay to Executive or his estate, in lieu of any
automobile allowance, the present value of the automobile allowance (at the rate
in effect prior to the Change of Control) it would have paid for the two years
following the Change of Control Termination (or until the earlier date of
Executive’s death, if Executive dies prior to the date of the payment under this
Section C.1(c)); provided, that if the Change of Control is not a Change of
Control Event, such amount shall instead be paid in the same manner as
Executive’s automobile allowance would have been paid in the case of a
termination by the Company other than for Cause under Section 5(a); and further
provided, that if Executive is not a Specified Employee on the relevant date,
any lump sum payable under this Section C.1(c) shall instead by paid within
thirty (30) days following the Change of Control Termination.
     C.2. Payment Adjustment. Payments under this Exhibit C shall be made
without regard to whether the deductibility of such payments (or any other
payments or benefits to or for the benefit of Executive) would be limited or
precluded by Section 280G of the Code (“Section 280G”) and without regard to
whether such payments (or any other payments or benefits) would subject
Executive to the federal excise tax levied on certain “excess parachute
payments” under Section 4999 of the Code (the “Excise Tax”); provided, that if
the total of all payments to or for the benefit of Executive, after reduction
for all federal taxes (including the excise tax under Section 4999 of the Code)
with respect to such payments (“Executive’s total after-tax payments”), would be
increased by the limitation or elimination of any payment under this Exhibit C,
or by an adjustment to the vesting of any equity-based or other awards that
would otherwise vest on an accelerated basis in connection with the Change of
Control, amounts payable under Section C.1 and Section C.3 of this Exhibit shall
be reduced and the vesting of equity-based and other awards shall be adjusted to
the extent, and only to the extent, necessary to maximize Executive’s total
after-tax payments. Any reduction in payments or adjustment of vesting required
by the preceding sentence shall be applied, first, against any benefits payable
under Section C.1(a)(1) of this Exhibit, then against any benefits payable under
Section C.3 of this Exhibit, then against the vesting of any performance-based
restricted stock awards that would otherwise have vested in connection with the
Change of Control, then against the vesting of any other equity-based awards, if
any, that would otherwise have vested in connection with the Change of Control,
and finally against all other payments, if any. The determination as to whether
Executive’s payments and benefits include “excess parachute payments” and, if
so, the amount and ordering of any reductions in payment required by the
provisions of this Section C.2 shall be made at the Company’s expense by
PricewaterhouseCoopers LLP or by such other certified public accounting firm as
the Committee may designate prior to a Change of Control (the “accounting
firm”). In the event of any underpayment or overpayment hereunder, as determined
by the accounting firm, the amount of such underpayment or overpayment shall
forthwith and in all events within thirty (30) days of such determination be
paid to Executive or

C-2



--------------------------------------------------------------------------------



 



refunded to the Company, as the case may be, with interest at the applicable
Federal rate provided for in Section 7872(f)(2) of the Code.
     C.3. Settlement of MIP and LRPIP. Upon the occurrence of a Change of
Control, Executive’s interest in MIP and LRPIP shall be settled automatically by
the payment to Executive, in a lump sum within thirty (30) days following the
Change of Control, of an amount equal to the sum of Executive’s target award
opportunities with respect to each award granted to executive under MIP and
LRPIP for the fiscal year (in the case of MIP), and any performance cycle (in
the case of LRPIP), that begins before and ends after the date of the Change of
Control; provided, that for purposes of this Section C.3, unless Executive has
been granted new award opportunities under MIP for such fiscal year and under
LRPIP for the performance cycle commencing with such fiscal year, Executive’s
most recent target award opportunities under MIP and LRPIP shall be deemed to
have been granted to Executive under MIP and LRPIP with respect to such fiscal
year and such performance cycle, respectively.
     C.4. Other Benefits. In addition to the amounts that may be payable under
Sections C.1 or C.3 (but without duplication of any payments or benefits to
which Executive may be entitled under any provision of this Agreement, and
subject to Section C.2), upon and following a Change of Control Executive or his
legal representative shall be entitled to: (i) his Stock Incentive Plan
benefits, if any, under Section 3(b) (Existing Awards) and Section 3(c) (New
Stock Awards); and (ii) any unpaid amounts to which Executive is entitled under
MIP with respect to any fiscal year completed prior to the Change of Control, or
under LRPIP with respect to any performance cycle completed prior to the Change
of Control; and (iii) the payment of his vested benefits under the plans
described in Section 3(f) (Qualified Plans; Other Deferred Compensation Plans).
     C.5. Noncompetition; No Mitigation of Damages; etc.
     (a) Noncompetition. Upon a Change of Control, any agreement by Executive
not to engage in competition with the Company subsequent to the termination of
his employment, whether contained in an employment agreement or other agreement,
shall no longer be effective.
     (b) No Duty to Mitigate Damages. Executive’s benefits under this Exhibit C
shall be considered severance pay in consideration of his past service and his
continued service from the date of this Agreement, and his entitlement thereto
shall neither be governed by any duty to mitigate his damages by seeking further
employment nor offset by any compensation which he may receive from future
employment.
     (c) Legal Fees and Expenses. The Company shall pay all legal fees and
expenses, including but not limited to counsel fees, stenographer fees, printing
costs, etc. reasonably incurred by Executive in contesting or disputing that the
termination of his employment during a Standstill Period is for Cause or other
than for good reason (as defined in the definition of Change of Control
Termination) or obtaining any right or benefit to which Executive is entitled
under this Agreement following a Change of Control. Any amount payable under
this Agreement that is not paid when due shall accrue interest at the prime rate
as from time to time in effect at Bank of America, or its successor, until paid
in full. All payments and

C-3



--------------------------------------------------------------------------------



 



reimbursements under this Section shall be made consistent with the applicable
requirements of Section 409A.
     (d) Notice of Termination. During a Standstill Period, Executive’s
employment may be terminated by the Company only upon thirty (30) days’ written
notice to Executive.

C-4



--------------------------------------------------------------------------------



 



EXHIBIT D
Certain Expatriate Benefits and Related Provisions
D.1. From and after the Effective Date, Executive shall be entitled to the
payment or reimbursement of visa expenses, tax preparation and filing
assistance, and tax equalization assistance in accordance with the policies or
programs of the Company, as any such policy or program may be amended and in
effect from time to time. Payments under this Section D.1 are intended to be
consistent with the requirements of Section 409A or an exemption from
Section 409A; provided, that in no event shall Parent or its affiliates be
liable by reason of any failure of such arrangements, or any of them, to comply
with Section 409A or the requirements for an exemption from Section 409A. Any
tax equalization payments under this Section D.1 with respect to Executive’s
compensation for a particular year (a “compensation year”) shall be paid no
later than the end of the second calendar year following the calendar year in
which Executive’s U.S. federal tax return is required to be filed (including any
extensions) for the compensation year, or at such other time consistent with the
requirements for an exemption from Section 409A under Treasury Regulation §
1.409A-1(b)(8)(iii). Any payment under this Section D.1 that is a tax gross-up
payment shall be paid no later than the end of the calendar year following the
calendar year in which the underlying taxes were paid by Executive. Executive
shall cooperate with the Company to provide any documentation necessary for the
determination of any tax equalization assistance due to Executive under this
Section D.1.
D.2. Parent’s 409A Reimbursement Policy is hereby incorporated by reference. For
the avoidance of doubt, all reimbursements, benefits, and payments under this
Exhibit D shall be subject to the terms of Parent’s 409A Reimbursement Policy,
as amended and in effect from time to time, to the extent applicable.
D.3. For purposes of vesting under the ESP, Executive’s participation in the
Canadian Executive Savings Plan shall be taken into account as participation in
the ESP.

D-1